DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the election dated 6/3/22, which has been entered.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. The Examiner notes any references crossed-out has not been considered since corresponding copies have not been filed in the application.


   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Frokilov (US 20190250847 A1) in view of Jang (US 20100146193 A1)

	With respect to claim 7, the Frokilov reference teaches a storage device including sequential regions, the storage device comprising: 
a volatile memory (see fig. 1, volatile DRAM 106) configured to temporally store data to be stored in the sequential regions in a plurality of allocated buffers respectively corresponding to the sequential regions and a random region;  (paragraph 64-65, where when the commands in the buffer are sequential (or substantially sequential with one or more gaps that are small than a threshold), the commands in the buffer are processed as commands for a sequential data stream; and when the commands in the buffer appear to be random (e.g., having more than a threshold number of gaps or having more than a threshold number of missing addresses), the commands in the buffer are processed as commands operating on a random data stream)
a non-volatile memory (see fig. 1, non-volatile storage media 109) configured to include memory blocks allocated to the sequential regions; (paragraph 59, where host (101) transmits a sequence of commands to the storage device (103) via an input/output submission queue (e.g., to store data in the non-volatile storage media (109), or to retrieve data from the non-volatile storage media (109)) and 
a memory controller (see fig. 1, controller 107) configured to control the volatile memory and the non-volatile memory to store data stored in the plurality of allocated buffers and the random region into the non-volatile memory, (paragraph 70, where when the instructions are executed by the controller (107) of the computer storage device (103), the instructions cause the controller (107) to perform the methods discussed above)
wherein the sequential regions are allocated according to logical addresses of data to be stored in by requests of the host.  (paragraph 12, where the host (101) may specify a set of commands to store, for a particular application running in an account, data items at logical addresses identified in the commands. The addresses of the data items may be sequential or non-sequential (e.g., substantially random))
The Frokilov reference does not explicitly teach a storage device including a backup region; a non-volatile memory configured to include memory blocks allocated to a backup region; and a memory controller configured to control the volatile memory and the non-volatile memory… based on power information provided from a host. (emphasis added)
The Jang reference teaches it is conventional to have a storage device including a backup region; a non-volatile memory configured to include memory blocks allocated to a backup region; and a memory controller configured to control the volatile memory and the non-volatile memory… based on power information provided from a host. (see fig. 1; and paragraph 26, where flush manager 112 receives an event signal, such as a power-off signal PWR_OFF from a host (not shown). In response to the power-off signal PWR_OFF, the flush manager 112 performs a cache synchronization operation for controlling the storing of data temporarily stored in the buffer cache 114 in the flash memory device 120 for performing a fast power-off)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Frokilov reference to have a storage device including a backup region; a non-volatile memory configured to include memory blocks allocated to a backup region; and a memory controller configured to control the volatile memory and the non-volatile memory… based on power information provided from a host, as taught by the Jang reference.
The suggestion/motivation for doing so would have been to allow the flush manager to reconstruct the data stored in the flash memory device into the buffer cache upon power on.  (Jang, paragraph 29)
Therefore it would have been obvious to combine the Frokilov and Jang references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 8, the combination of the Frokilov and Jang references teaches the storage device of claim 7, wherein the memory controller, in response to a write request from the host, stores data corresponding to the write request in the random region when logical addresses of the data corresponding to the write request are not sequential logical addresses.  (Frokilov, paragraph 12, where the host (101) may specify a set of commands to store, for a particular application running in an account, data items at logical addresses identified in the commands. The addresses of the data items may be sequential or non-sequential (e.g., substantially random))

With respect to claim 9, the combination of the Frokilov and Jang references teaches the storage device of claim 8, wherein the memory controller flushes data stored in the random region in the backup region based on the power information. (Jang, paragraph 26, where flush manager 112 receives an event signal, such as a power-off signal PWR_OFF from a host (not shown). In response to the power-off signal PWR_OFF, the flush manager 112 performs a cache synchronization operation for controlling the storing of data temporarily stored in the buffer cache 114 in the flash memory device 120 for performing a fast power-off)

With respect to claim 10, the combination of the Frokilov and Jang references teaches the storage device of claim 9, wherein the memory controller reads data stored in the backup region and to store read data in the random region in response to a power on of the storage device. (Jang, paragraph 29, where in response to a received power-on signal PWR_ON, the flush manager 112 reconstructs the data stored in the flash memory device 120 into the buffer cache 114. The filter 113 in the flush manager 112 restores the random data stored in the first area 121 of the flash memory device 120 to the buffer cache 114 according to the physical address information map)

With respect to claim 11, the combination of the Frokilov and Jang references teaches the storage device of claim 7, wherein the memory controller comprises: a state storage configured to store buffer state information on a state of the plurality of allocated buffers; and a buffer allocation manager configured to provide a power information request for requesting the power information to the host, based on the buffer state information. (Jang, paragraph 26, where flush manager 112 receives an event signal, such as a power-off signal PWR_OFF from a host (not shown). In response to the power-off signal PWR_OFF, the flush manager 112 performs a cache synchronization operation for controlling the storing of data temporarily stored in the buffer cache 114 in the flash memory device 120 for performing a fast power-off)

With respect to claim 12, the combination of the Frokilov and Jang references teaches the storage device of claim 11, wherein the buffer state information includes information on the number of the plurality of allocated buffers.   (Frokilov, paragraph 63, where a buffer having a size for a predetermined number of input/output commands can be used to store a moving segment of the sequences of commands retrieved from an I/O submission queue of the host (101))

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frokilov (US 20190250847 A1) in view of Jang (US 20100146193 A1) as shown in the rejections above, and in further view of Du (US 20190347204 A1). 

With respect to claim 13, the combination of the Frokilov and Jang references does not explicitly teach the storage device of claim 11, wherein the buffer state information includes information on a size of data stored in the plurality of allocated buffers.  
The Du reference teaches it is conventional to have wherein the buffer state information includes information on a size of data stored in the plurality of allocated buffers. (paragraph 55, where the device (100) first configures the write buffer with a certain threshold. It then appends data in the write buffer (along with LBAs, if data is not contiguous). Once data in the write buffer reaches a threshold, firmware (115) automatically “flushes” data back to NAND devices (123). Depending on the sizes of DRAM (121) and power-loss capacitors, multiple write buffers may be configured in the BAR (301), allowing multiple write streams)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Frokilov and Jang references to have wherein the buffer state information includes information on a size of data stored in the plurality of allocated buffers, as taught by the Du reference.
The suggestion/motivation for doing so would have been to flush the write window if the window's capacity is reached.  (Du, paragraph 94) 
Therefore it would have been obvious to combine the Frokilov, Jang, and Du references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 14, the combination of the Frokilov, Jang, and Du references teaches the storage device of claim 13, wherein the buffer allocation manager provides the power information request to the host when the number of the plurality of allocated buffers is equal to or greater than a reference value. (Du, paragraph 55, where the device (100) first configures the write buffer with a certain threshold. It then appends data in the write buffer (along with LBAs, if data is not contiguous). Once data in the write buffer reaches a threshold, firmware (115) automatically “flushes” data back to NAND devices (123). Depending on the sizes of DRAM (121) and power-loss capacitors, multiple write buffers may be configured in the BAR (301), allowing multiple write streams)

With respect to claim 15, the combination of the Frokilov, Jang, and Du references teaches the storage device of claim 14, wherein the reference value corresponds to a size of data in the volatile memory. (Du, paragraph 55, where the device (100) first configures the write buffer with a certain threshold. It then appends data in the write buffer (along with LBAs, if data is not contiguous). Once data in the write buffer reaches a threshold, firmware (115) automatically “flushes” data back to NAND devices (123). Depending on the sizes of DRAM (121) and power-loss capacitors, multiple write buffers may be configured in the BAR (301), allowing multiple write streams)

With respect to claim 16, the combination of the Frokilov, Jang, and Du references teaches the storage device of claim 14, further comprising: an auxiliary power configured to provide an auxiliary power to the volatile memory, the non-volatile memory and the memory controller when a supply of main power provided to the memory controller is abnormally cut off. (Du, paragraph 87, where the power loss capacitance is used to calculate the maximum size of the write window, the maximum size comprising the largest amount of data that can be transferred from DRAM to persistent storage while operating on the charge stored by the power loss capacitor(s))

With respect to claim 17, the combination of the Frokilov, Jang, and Du references teaches the storage device of claim 16, wherein the memory controller controls the volatile memory and the non-volatile memory to store data stored in the plurality of allocated buffers and the random region into the non-volatile memory, based on an amount of the auxiliary power. (Du, paragraph 87, where the power loss capacitance is used to calculate the maximum size of the write window, the maximum size comprising the largest amount of data that can be transferred from DRAM to persistent storage while operating on the charge stored by the power loss capacitor(s))

With respect to claim 18, the combination of the Frokilov, Jang, and Du references teaches the storage device of claim 16, wherein the state storage further include auxiliary power state information on a state of an auxiliary power device, and wherein the reference value is determined according to the auxiliary power state information. (Du, paragraph 87, where the power loss capacitance is used to calculate the maximum size of the write window, the maximum size comprising the largest amount of data that can be transferred from DRAM to persistent storage while operating on the charge stored by the power loss capacitor(s))

With respect to claim 19, the combination of the Frokilov, Jang, and Du references teaches the storage device of claim 16, an auxiliary power device manager configured to update the auxiliary power state information based on a number of defective power cells or a number of normal power cells included in the auxiliary power device. (Du, paragraph 87, where the power loss capacitance is used to calculate the maximum size of the write window, the maximum size comprising the largest amount of data that can be transferred from DRAM to persistent storage while operating on the charge stored by the power loss capacitor(s))

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frokilov (US 20190250847 A1) in view of Jang (US 20100146193 A1) as shown in the rejections above, and in further view of Wei (US 20180239671 A1). 

With respect to claim 13, the combination of the Frokilov and Jang references does not explicitly the storage device of claim 7, wherein the backup region includes memory cells to be programmed as single-level cells.
The Wei reference teaches it is conventional to have wherein the backup region includes memory cells to be programmed as single-level cells. (paragraph 39, where the flash memory is SLC)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Frokilov and Jang references to have wherein the backup region includes memory cells to be programmed as single-level cells, as taught by the Wei reference.
The suggestion/motivation for doing so would have been to have a longer service life relative to MLC.  (Wei, paragraph 39) 
Therefore it would have been obvious to combine the Frokilov, Jang, and Wei references for the benefits shown above to obtain the invention as specified in the claim.

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Ashmore (US 20060015683 A1), which teaches a controller that includes a CPU that manages transfers of posted-write data from host computers to a volatile memory and transfers of the posted-write data from the volatile memory to storage devices when a main power source is supplying power to the RAID controller. A memory controller flushes the posted-write data from the volatile memory to the non-volatile memory when main power fails, during which time capacitors provide power to the memory controller, volatile memory, and non-volatile memory, but not to the CPU, in order to reduce the energy storage requirements of the capacitors. During main power provision, the CPU programs the memory controller with information needed to perform the flush operation, such as the location and size of the posted-write data in the volatile memory and various flush operation characteristics.
   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS NO LONGER UNDER CONSIDERATION BY EXAMINER
	Claims 1-6 were withdrawn from consideration as a result of the applicant's election dated 6/3/22.
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 7-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137